[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT          FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          APRIL 24, 2012
                                            No. 11-12999
                                                                           JOHN LEY
                                      ________________________
                                                                            CLERK

                              D.C. Docket Nos. 1:08-md-01928-DMM,
                                      9:08-cv-81432-DMM

JOHNNY WARD PUTNAM,

lllllllllllllllllllllllllllllllllllllll                           l     Plaintiff-Appellant,

                                               versus

BAYER A.G., et al.,

llllllllllllllllllllllllllllllllllllllll                                         Defendants,

BAYER CORPORATION,

lllllllllllllllllllllllllllllllllllllll                                lDefendant-Appellee.
                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________
                                         (April 24, 2012)

Before HULL and COX, Circuit Judges, and BOWEN,* District Judge.


         *
         The Honorable Dudley H. Bowen, Jr., United States District Judge for the Southern
District of Georgia, sitting by designation.
PER CURIAM:

      After review and oral argument before this Court, we conclude that Plaintiff-

Appellant Johnny Ward Putnam has shown no reversible error in the district

court’s order, dated 27 May 2011, granting summary judgment in favor of

Defendant-Appellee Bayer Corporation on all of Putnam’s claims, based on

Mississippi’s statutes of limitation.

      The district court did not err in finding that, as a matter of law, Putnam

failed to show that the relevant Mississippi limitation periods were tolled based on

theories of fraudulent concealment and/or discovery of latent injury.

      AFFIRMED.




                                          2